DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on October 19, 2021is acknowledged and considered.  However, the Information Disclosure Statement of October 19, 2021, did not include a legible copy of each cited each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant is required to provide this information.  37 CFR 1.98 (a)(2).  
Allowable Subject Matter
Claims 11 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the process of preparing a capped 3-hydroxybutyric acid, with the reaction between the compound of formula (I) and at least one carboxylic acid anhydride of formula (II) in the absence of any solvent, and obtaining a reaction product of formula (III).  
The closes prior art is Zhang et al. (Chemistry-A European Journal, (9), 2003, pp. 3604 – 3610).  Zhang discloses the reaction of 3-hydroxybutyric acid ethyl ester with acetic anhydride to form the corresponding acetylated, i.e. blocked 3-hydroxybutyric acid ester. Pyridine is used as the solvent.  (pp. 3610, left col. ''Acetylation of 3-hydroxybutanoate”).  The process of Zhang differs from the instantly claimed invention because, the Zhang process use a solvent.  The instantly claimed process is conducted without solvents.  There is not teaching in Zhang to suggest carrying out the reaction in the absence of solvent.  Additionally, in the method of the instantly claimed process, the anhydride of an acid having at least 3 carbon atoms is used, while acetic anhydride functions as the reactant in Zhang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622